Citation Nr: 0604945	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an effective date earlier than September 
21, 2001, for service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 17, 
2002, for a total disability rating based on individual 
unemployability (TDIU).  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to May 
1974.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
June 2002, the RO denied the veteran's claim for service 
connection for PTSD.  But in June 2003, a decision review 
officer (DRO) granted this claim and assigned a 30 percent 
rating effective from October 26, 2001, and a 70 percent 
rating as of June 17, 2002.  The DRO also granted the 
veteran's claim for a TDIU, effective from June 17, 2002.  
The veteran appealed for earlier effective dates.  In 
September 2003, the DRO issued a rating decision assigning an 
earlier effective date of May 17, 2002, for the 70 percent 
rating for PTSD and for the TDIU.  

The Board remanded this case in April 2005 for further 
development of the record.  And a rating decision since 
issued in September 2005 assigned September 21, 2001, as the 
effective date for service connection for PTSD.  The veteran 
has continued to appeal for even earlier effective dates.  
Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) (discussing 
situations where less than the maximum possible benefit is 
granted during the pendency of an appeal, but in the context 
of a rating for a disability as opposed to effective date).


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
received on October 26, 2001.  

2.  Service connection for PTSD has been established as of 
September 21, 2001.  

3.  The medical evidence does not indicate the veteran had 
PTSD (or a stress-related psychiatric illness of any sort) as 
of April 11, 1980.  

4.  The RO has granted a TDIU, effective from May 17, 2002.  

5.  Prior to May 17, 2002, the veteran's service-connected 
disabilities warranted a combined rating of 40 percent.  

6.  Beginning May 17, 2002, the combined rating for the 
veteran's service-connected disabilities was 80 percent.  

7.  The earliest date that it is factually ascertainable the 
veteran was unemployable due to his service-connected 
disabilities is May 17, 2002.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date prior to 
September 21, 2001, for service connection for PTSD.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.400 (2005).  

2.  The criteria also are not met for an effective date prior 
to May 17, 2002, for a TDIU.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the September 2003 statement of the case, the 
November 2005 supplemental statement of the case, and the 
January 2001, April 2003, and April 2005 RO letters to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain for him.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005).  Finally, the Board notes that records of VA and 
private treatment through August 2003 have been obtained.  
The veteran has not identified any additional evidence not 
already associated of record that is obtainable.  See Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, 
the Board finds that the duty to assist also has been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that VCAA notice - to the extent possible, 
should be provided before the initial adjudication of the 
veteran's claims by the agency of original jurisdiction.  
Here, the RO first sent the veteran a development letter in 
January 2001, before initially adjudicating his claims in 
June 2002, so in compliance with the Court's holding in 
Pelegrini II.  And as mentioned, the RO since has 
reconsidered his claims several times, following the 
submission of additional evidence, most recently following 
the Board's April 2005 remand, in part, to ensure he received 
VCAA notice specifically addressing his claims for earlier 
effective dates.  See, e.g., Huston v. Principi, 17 Vet. App. 
195 (2003).  But see, too, VAOPGCPREC 8-2003 (Dec. 22, 2003) 
(indicating VA is not required to provide additional VCAA 
notice concerning a "downstream" issue where VA already has 
given this notice regarding the original underlying claim.)  
Therefore, the Board finds no evidence of prejudicial error 
in proceeding to a decision on the merits at this juncture.  
See Mayfield, supra.  

Analysis

Earlier effective date for service connection for PTSD

The record shows that a VA examiner in April 1985 recorded 
the veteran's report that he had a lot of anxiety and tension 
and could not get along with his wife and children; he was 
unemployed at the time.  A VA clinic note dated in May 1985 
indicates the veteran was evaluated for marital problems; no 
abnormal clinical findings or psychiatric diagnosis was 
listed.  A rating decision in July 1985 denied service 
connection for a nervous condition on the basis that a 
nervous disorder was not shown.  The veteran was notified of 
that decision and did not appeal.  

On October 26, 2001, the veteran indicated he wanted to 
reopen his claim for service connection for PTSD.  He 
enclosed the report of a VA clinic visit dated September 21, 
2001, reflecting an evaluation for PTSD.  The report shows, 
however, that the clinic visit was on September 14, 2001.

October 26, 2001, was the date that was originally assigned 
by the RO as the effective date for service connection for 
PTSD.  But in response to comments expressed by the Board in 
the April 2005 remand, the RO assigned an earlier effective 
date of September 21, 2001, in a September 2005 rating 
decision.



The effective date of an award based on an original claim of 
compensation or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but 
generally shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).

The laws and regulations also provide, however, that where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue.  If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, such as is the case here, benefits may be authorized 
for a period of 1 year prior to the date of receipt of such 
request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

In July 1997, VA's General Counsel issued a precedent 
opinion, VAOPGCPREC 26-97, holding that the addition of PTSD 
as a diagnostic entity in the schedule for rating mental 
disorders was a "liberalizing VA issue" for purposes of 
determining the effective date under 38 C.F.R. § 3.114(a).  
Therefore, the veteran argues that he is entitled to an 
effective date retroactive to one year prior to the date his 
application was filed.  The General Counsel's Opinion also 
held, however, that a retroactive effective date cannot be 
assigned unless evidence establishes the veteran had 
developed PTSD as of April 11, 1980 (the effective date of 
the addition of PTSD to VA's Rating Schedule), and that the 
disability continued up to the date that the claim for 
compensation was filed.  

The October 26, 2001, communication from the veteran wherein 
he specifically claimed service connection for PTSD is the 
earliest action or writing received from him or his 
representative indicating a desire for service connection for 
PTSD.  

Thus, an earlier effective date of October 26, 2000, may be 
assigned only if the evidence shows the veteran met the 
criteria for service connection for PTSD on April 11, 1980, 
and that his PTSD has continued since that time.  Otherwise, 
the date of receipt of his service connection claim is the 
earliest date that may be assigned.  

Private and VA treatment records have been obtained in 
conjunction with the veteran's appeal, including records 
developed pursuant to his claim for Social Security 
Administration (SSA) disability benefits.  The earliest 
report that mentions a possible diagnosis of PTSD is a VA 
clinic record dated in June 2001.  Following an initial 
evaluation for this condition, the report of a visit on 
September 14, 2001, states that, based on initial results of 
the evaluation, the veteran met the diagnostic criteria for 
PTSD.  

The veteran argues he has experienced PTSD symptoms since 
returning from Vietnam, and several examiners have included 
that history in their summaries of his medical history.  But 
the regulations state that service connection for PTSD 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2005).  The Board would also point out that the 
Court has held that an appellant cannot transform bare 
transcriptions of lay history unenhanced by any medical 
comment into competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In other words, the 2001 
examiners' recounting of the veteran's history of PTSD 
symptoms - as reported by him, without further medical 
comment, does not in turn constitute competent evidence 
showing that he, in fact, had PTSD many years earlier.  So 
there is no medical evidence diagnosing PTSD on April 11, 
1980, or earlier, and the veteran has not pointed to any such 
evidence.  In fact, the record shows his initial evaluation 
for possible PTSD did not begin until the summer of 2001, 
long after the critical time in question.

Therefore, because the evidence does not establish the 
veteran had developed PTSD as of April 11, 1980 (or any 
stress-related psychiatric illness for that matter), and that 
the disability continued up to October 26, 2001, the date of 
receipt of his claim for service connection for PTSD, the 
Board concludes that the criteria for an effective date for 
service connection for PTSD prior to October 26, 2001, are 
not met.  

That said, since the RO already has assigned a slightly 
earlier effective date of September 21, 2001, no earlier 
effective date for the grant of service connection for PTSD 
is possible.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether instead the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, for 
the reasons stated, the Board finds that the preponderance of 
the evidence is against the veteran's claim, so the 
provisions of § 5107(b) and 38 C.F.R. § 3.102 do not apply.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Earlier effective date for TDIU

A TDIU is a form of increased VA compensation.  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper, the Court of Appeals for Veterans Claims (Court) 
held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  



Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that:  
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 4.16(b); 38 C.F.R. § 3.321(b) (2005).  

For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  
38 C.F.R. § 4.17 (2005).  Factors to be considered, however, 
will include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.  

In this case, the RO assigned an initial 30 percent rating 
for the veteran's PTSD, with an increase to 70 percent as of 
June 17, 2002.  Although the veteran had not filed a formal 
claim for a TDIU, the DRO nonetheless granted this benefit 
based on the existing evidence - also effective from June 
17, 2002.  Subsequently, the DRO made both the 70 percent 
rating for PTSD and the TDIU effective slightly earlier, 
as of May 17, 2002, the date the veteran was hospitalized at 
a VA facility for treatment of his PTSD.  Effective with the 
assignment of the 70 percent rating for PTSD, the veteran met 
the percentage criteria for a TDIU under § 4.16(a).  



Prior to May 17, 2002, the veteran was working full-time in a 
job that was apparently "substantially gainful."  His PTSD 
symptoms had begun worsening one month prior to the May 2002 
hospitalization, however, resulting in him having conflicts 
with his supervisor.  At a meeting with his immediate 
supervisor, a senior supervisor, and the personnel director 
on April 12, 2002, the veteran was granted a one month leave 
of absence and told not to return to work until he had been 
medically cleared.  

VA treatment records indicate the veteran was seen in the 
mental health clinic on several occasions between April 12 
and May 15, 2002.  Examiners during that period noted his 
increased PTSD symptoms, including difficulty with anger 
management and his problems at work.  They supported his 
temporary leave of absence and then also his decision to 
return to work on May 15, 2002.  He was counseled during the 
period and his medications were adjusted.  Although no 
examiner specifically commented on his employability during 
that one-month period, they did assign Global Assessment of 
Functioning (GAF) scores varying between 55 and 65.  The GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (this is commonly 
referred to as DSM-IV); see also Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).

According to the DSM-IV, a GAF score between 51 and 60 is 
indicative of moderate difficulty in social or occupational 
functioning, e.g., conflicts with peers or co-workers.  This 
level GAF score appears to describe the problems the veteran 
was having at work in April 2002.  In comparison, a GAF score 
between 41 and 50 suggest serious impairment in social or 
occupational functioning, e.g., inability to keep a job.  
While the veteran was on leave from work beginning April 12, 
2002, the medical evidence over the next month indicates his 
psychiatric status had not deteriorated to the point that 
examiners considered him to be unemployable.  Indeed, they 
suspected his then current situation was only temporary and 
that he relatively soon would return to work.

Effective with the VA hospitalization that began on May 17, 
2002, however, examiners clearly had changed their minds and 
believed the veteran's PTSD symptoms had worsened to the 
point where he could not work.  An examiner on May 17, 2002, 
assigned a GAF score of 30, indicative of an inability to 
function in almost all areas.  The veteran was hospitalized 
for approximately one week, during which time he underwent 
intensive therapy and medication adjustment.  But even at the 
time of his discharge from the hospital, his GAF score was 
still only 45.  During a follow-up mental health clinic visit 
in June 2002, an examiner assigned a GAF score of only 40.  
Clearly, the veteran's psychiatric manifestations remained 
severe enough to render him unemployable.

Accordingly, the Board finds that the earliest date that it 
is factually ascertainable the veteran had become 
unemployable due to service-connected disability, so as to 
warrant assignment of a TDIU on either a schedular or an 
extraschedular basis, is the date of his admission to a VA 
facility for treatment of his PTSD, May 17, 2002.  Because 
the RO already has assigned that date as the effective date 
for the TDIU, the Board concludes that no earlier date may be 
assigned under the circumstances of this case.  

For the reasons stated, the preponderance of the evidence is 
against the veteran's claim.  So the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 are not applicable.

ORDER

The claim for an effective date earlier than September 21, 
2001, for service connection for PTSD is denied.  

The claim for an effective date earlier than May 17, 2002, 
for a TDIU also is denied.  

____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


